Citation Nr: 0505816	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder 
characterized as herniated pulposus and degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Attorney Michael E. Wildhaber


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which found that new and material 
evidence had not been submitted in order to reopen a claim 
for entitlement to service connection for a low back 
disorder. 

In a March 2003 decision, the Board reopened the claim for 
entitlement to service connection for a low back disorder, 
characterized as herniated nucleus pulposus lower lumbar 
left, and considered this issue, plus a new claim for 
entitlement to service connection for degenerative arthritis 
of the lumbar spine, on a de novo basis.  The Board denied 
entitlement to service connection for a back disorder claimed 
as herniated pulposus and degenerative arthritis of the 
lumbar spine following denovo review.

The veteran appealed this decision, which was subsequently 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (CAVC) in September 2004 for compliance 
with the Veterans Claims Assistance Act of 2000.  This matter 
is now returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 2004 decision, the CAVC vacated the matter on 
appeal and remanded it back to the Board to address 
evidentiary and due process issues that had arisen in this 
case.  

The CAVC found that the decision on appeal failed to provide 
adequate reasons and bases for its denial of the veteran's 
claim.  See 38 U.S.C.A. § 7104 (d) West 2002, Allday v. Brown 
7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski 1 Vet. 
App. 49, 56-57 (1990).  Specifically, it was pointed out that 
the Board determined that the findings from a March 2002 VA 
examination were more persuasive than an August 2000 report 
from the veteran's private physician, but in doing so, the 
Board failed to provide sufficient reasons to explain why the 
VA opinion was more persuasive than that from the veteran's 
own private physician.   

Among the problems pointed out by the CAVC, was the fact that 
the Board failed to properly address the credentials of the 
VA examiner who was a nurse practitioner, in weighing the VA 
opinion over that from the veteran's doctor who was a 
certified neurologist, and had treated the veteran for many 
years.  It was also noted that the VA examiner's opinion did 
not appear to be based on a complete review of the medical 
evidence of record.  Also noted was the fact that the 
examiner did not comment on the opinion of the veteran's 
treating physician who had stated that the veteran's current 
back disorder was likely service connected.  

Moreover, the veteran's representative pointed out in a 
February 2005 correspondence with the Board that the veteran 
has been in receipt of Social Security benefits since 1981 
and requested that such records be obtained.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  

Finally, the VA must ensure that the duty to notify the 
veteran of what evidence is needed for the claim to be 
substantiated has been adequately met.  The Veterans Claims 
Assistance Act of 2000 (VCAA), enacted in November 2000, 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA requires VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), see also Pelegrini v. Principi 18 
Vet App. 112 (2004).  The Board notes that although the 
veteran was apprised of the VCAA in a supplemental statement 
of the case, it does not appear that the veteran has been 
given a notification letter that fully complies with the 
VCAA.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
Social Security disability benefits in 
1981 as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  Thereafter, schedule the veteran for 
a VA orthopedic and neurological 
examination(s) to determine the nature 
and etiology of any disability of the low 
back.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should have an area of expertise in 
orthopedics and neurology and a copy of 
the examiner(s) curriculum vitae (CV) 
should be associated with the claims 
file.  The examiner(s) should review the 
claims file prior to the examination of 
the veteran.  This review must include 
not only the service medical records 
showing back problems in service between 
October 1964 and October 1968, but should 
also address post service episodes of 
back problems, including those that 
appear to have followed injuries in March 
1974, August 1978 and January 1981.  Any 
testing deemed necessary, including 
neurological studies of the low back, 
should be conducted.  The examiner should 
address the following questions:

a.  What is the diagnosis of any current 
disability of the low back?

b.  If the veteran has a current 
disability or disabilities of the low 
back, when did it first have its onset? 
Is it at least as likely as not (i.e., 
probability of at least 50 percent) that 
it had its onset in service?  If the 
veteran's disability of the low back 
includes arthritis, is it at least as 
likely as not that the arthritis had its 
onset to a compensable degree within one 
year after his discharge in October 1968?  
In forming this opinion, the examiner(s) 
must comment on the back problems shown 
in service and those shown to have been 
treated after service, to include 
apparent injuries in 1974, 1978 and 1980.  
The examiner(s) must ascertain whether 
these post service back problems are as 
likely as not a continuation or 
progression of back problems shown in 
service, or whether they were 
intercurrent injuries separate from the 
back problems shown in service.  If 
intercurrent injuries are shown, the 
examiner must comment as to whether any 
current back disability shown is due to 
these post service injuries rather than 
due to service.   

c.  The examiner(s) must comment as to 
whether they disagree with the 
conclusions made by Dr. T. in his August 
2000 letter.  If so, the examiner(s) must 
explain why.

d.  The examiner(s) must provide in 
detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner(s) should indicate so and 
provide an explanation.

4.  Thereafter, the AMC must review the 
examination report upon receipt.  If it 
is inadequate for any reason or if the 
examiner(s) did not answer all questions 
specifically and completely, return it 
for revision.

5.  Thereafter the AMC must readjudicate 
the issue shown on the title page of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




